 Case: 6:20-cr-00008-REW-HAI Doc #: 1 Filed: 02/12/20 Page: 1 of 3 - Page ID#: 1

                                                                         Eastern District of K ntuc:.tcy
                                                                                FI
                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY                           FEB 2 2020
                            SOUTHERN DIVISION                                     AT LONDON
                                  LONDON                                       ROBERT R. CARR
                                                                           CLERK U.S. DISTRICT COu


UNITED STATES OF AMERICA

                                        INFORMATION NO.           {a: :/JJ ~U-of3-/..e,W
V.


KENNETH ANDREW DODD

                                      * * * * *
THE UNITED STATES ATTORNEY CHARGES:

                                       COUNT 1
                                  18 U.S.C. §1001(a)(2)

       On or about June 13, 2019, in Whitley County, in the Eastern District of

Kentucky,

                             KENNETH ANDREW DODD

knowingly and willfully made a materially false, fictitious, and fraudulent statement and

representation, to wit: that he did not have or operate a Facebook account, in a matter

within the jurisdiction of the executive branch of Government of the United States, all in

violation of 18 U.S.C. §1001(a)(2).

                                       COUNT2
                                 18 U.S.C. §2261A(2)(B)

       On or about March 30, 2019, and continuing through on or about September 25 ,

2019, in Whitley County, in the Eastern District of Kentucky, and elsewhere,
 Case: 6:20-cr-00008-REW-HAI Doc #: 1 Filed: 02/12/20 Page: 2 of 3 - Page ID#: 2




                             KENNETH ANDREW DODD,

with the intent to injure, harass, and intimidate a person, to wit: Victim 1, used an

electronic communication system .and service and a facility of interstate and foreign

commerce, specifically a Facebook account utilizing the Facebook Messenger application

to access the Internet, to engage in a course of conduct that caused, attempted to cause,

and would be reasonably expected to cause, substantial emotional distress to Victim 1, all

in violation of 18 U.S.C. §2261A(2)(B).



                                                             ) A . ~ II/ .
                                                  ROBERT"M. DUNCAN, JR.                 ,'Y
                                                  UNITED STATES ATTORNEY
 Case: 6:20-cr-00008-REW-HAI Doc #: 1 Filed: 02/12/20 Page: 3 of 3 - Page ID#: 3




                                   PENALTIES

COUNTS 1 & 2:           Not more than 5 years imprisonment, not more than a
                        $250,000 fine, and not more than 3 years supervised release.

PLUS:                   Mandatory special assessment of $100 per count.

PLUS:                   Restitution, if applicable.
